Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first conductive contact on the surface of the semiconductor body above the first region; a semiconductor-on-insulator (SOI) at a bottom of the first region; a pocket channel dopant (PCD) formed in the channel, a first portion of the PCD is adjacent to a first portion of the SOI; and a second conductive contact on a bottom portion of the sub-region, a first portion of the second conductive contact is adjacent to a second portion of the SOI, and a second portion of the second conductive contact is adjacent to a second portion of the PCD”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first conductive contact on the surface of the semiconductor body above the first region; a leakage barrier; and a second conductive contact on a bottom portion of the sub-region, wherein at least a portion of the second conductive contact is adjacent to at least a portion of the leakage barrier”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first conductive contact on the surface of the semiconductor body above the first region; a semiconductor-on-insulator (SOI) at a bottom of the first region; a pocket channel dopant (PCD) formed in the channel, the PCD is adjacent to a first portion of the SOI; and a second conductive contact on a bottom portion of the sub-region, a first portion of the second conductive contact is adjacent to a second portion of the SOI, and a second portion of the second conductive contact is adjacent to a second portion of the PCD”.

Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “providing a blanket dopant in a sub-region of the second region; forming a first conductive contact on the surface of the semiconductor body above the first region; forming a semiconductor-on-insulator (SOI) at a bottom of the first region; providing a pocket channel dopant (PCD) in the channel, a first portion of the PCD is adjacent to a first portion of the SOI; and forming a second conductive contact on a bottom portion of the sub-region, a first portion of the second conductive contact is adjacent to a second portion of the SOI and a second portion of the second conductive contact is adjacent to a second portion of the PCD”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Changhyun Yi/Primary Examiner, Art Unit 2826